PER CURIAM:
The above styled claim was submitted to the Court based upon a stipulation of facts signed by the claimant, Margaret Bailey, and the respondent, Division of Highways. The stipulation was filed with the Court on December 4, 1995, and stated that both parties agree and stipulate to the *61following:
1) The claimant is a resident of Vienna, Wood County, West Virginia.
2) On April 28, a vehicle owned and driven by the claimant was damaged when pieces of cement fell from an overhead bridge onto the northbound lanes of Interstate 77 near Mineral Wells, Wood County.
3) Due to the fallen pieces of cement, the claimant’s vehicle sustained damages in the amount of $89.54 which represents the replacement cost of one tire for the claimants’ automobile.
4) There is sufficient evidence to establish that the respondent’s maintenance of the aforementioned bridge at the location of the claimant’s accident was deficient and that the deficiency was the proximate cause of the claimant’s damages.
5) There is a moral obligation on the part of the respondent to compensate for her damages resulting from the respondent’s negligence and that full and just compensation would be $89.54.
6) The claimant understands and acknowledges that with this stipulation and full and just compensation for damages, she will forever release and totally discharge the respondent of any and all further claims in regard to the motor vehicle damages which occurred on April 28, 1993.
The Court, having reviewed the stipulation, has determined that the respondent was negligent in its maintenance of the bridge from which the cement fell onto Interstate 77. This negligence was the proximate cause of the damages recited in the stipulation. Based upon the aforementioned stipulation, the Court makes an award to the claimant of $89.54.
Award of $89.54.